DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to correspondence filed on 7/20/2022. Claims 1-20 are currently pending and have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), Claims 1-7 are directed to a method (process), Claims 8-13 are directed to a system (apparatus/machine), Claims 14-20 are directed to a computer program product (article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Regarding Step 2A-Prong 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), Claims 1, 8 and 14 are directed specifically to the abstract idea of monitoring vehicle traffic around a drive-through business and determining and providing delay/wait time and recommendation for service by creating a message that includes path history data, wherein the path history data describes a path of the first vehicle over a plurality of different times as the first vehicle is present in a queue of a drive-through business that provides a roadside service; transmitting/providing the message to a second vehicle; determining delay time data, based on the path history data, that describes a first estimate of how many vehicles are behind the first vehicle to receive the roadside service from the drive-through business; and transmitting/providing the delay time data to the second vehicle, providing a recommendation about -whether to wait in- the queue to the second vehicle, wherein the recommendation is based on the first estimate; which include idea of mental processes (evaluating path history and delay data to make an opinion/judgement on delay time) and certain methods of organizing human activity based on managing personal behavior and interactions between people (following rules and instructions to determine and provide delay time information in drive-through business environment), also commercial and legal interactions (business relations of guiding potential customers around a drive-through line). Claims 2-3, 6-7, 9-10, 12-13, 15-16, 19-20 are directed to the abstract idea of performing the functions recited above for claims 1, 8, and 14 wherein the abstract idea is further narrowed down with details of message and path history data which includes mental processes and certain methods of organizing human activity for similar reasons provided above for claim 1, 8, and 14. Claims 4-5, 11, 17, and 18 are further directed to the abstract idea of providing/exchanging/receiving a message/information/recommendation which includes mental processes and/or certain methods of organizing human activity for similar reasons provided above for claim 1, 8, and 14.  After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-20 recite additional elements beyond abstract idea which are hardware or software elements/technologies, such as on-board vehicle computer system (that includes a non-transitory memory storing computer code that, when executed by the onboard vehicle computer system causes the onboard vehicle computer system to {perform the functions of the invention}), wireless message/messaging, GPS, a navigation system {of the second vehicle is operable to…}, computer program product comprising a non-transitory computer-usable medium including a computer-readable program, wherein the computer- readable program when executed by an onboard vehicle computer system causes the onboard vehicle computer system to {perform the functions of the invention}, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are invoked as a tool to apply the instructions of the abstract idea and/or they generally link the use of the abstract idea to a particular technology or field of use; therefore, these additional limitations do not provide a practical application to the abstract idea (MPEP 2105.05(f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding Step 2B of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-20 recite additional elements beyond abstract idea which are hardware or software elements/technologies, such as on-board vehicle computer system (that includes a non-transitory memory storing computer code that, when executed by the onboard vehicle computer system causes the onboard vehicle computer system to {perform the functions of the invention}), wireless message/messaging, GPS, a navigation system {of the second vehicle is operable to…}, computer program product comprising a non-transitory computer-usable medium including a computer-readable program, wherein the computer- readable program when executed by an onboard vehicle computer system causes the onboard vehicle computer system to {perform the functions of the invention}, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are invoked as a tool to apply the instructions of the abstract idea and/or they generally link the use of the abstract idea to a particular technology or field of use; therefore, these additional limitations do not provide significantly more to the abstract idea (MPEP 2105.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2010/0174474) in view of Koiso (US 2012/0109760).
As per claim 1, Nagase teaches a method comprising:
creating, by an onboard vehicle computer system of a first vehicle, a wireless message that includes path history data, wherein the path history data describes a path of the first vehicle over a plurality of different times as the first vehicle is present in a queue of a drive-through business that provides a roadside service (para. 0027, regarding wirelessly receiving probe data form vehicle C (i.e., first vehicle); Fig. 1-4, 7 and 9, para. 0028-0032, 0041, 0079, 0081, regarding receiving/collecting plurality of probe data for vehicle C (i.e., first vehicle) by sensors/modules on the vehicle (see fig. 2) and transponders and servers, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle; para. 0036-0037, 0040 and 0042, regarding vehicle C (i.e., first vehicle) is equipped with DSRC system (i.e., onboard computer system); fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business); 
transmitting the wireless message to a second vehicle (fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business; para. 0036-0037, 0040 and 0042, regarding vehicle Cs are equipped with DSRC system (i.e., onboard computer system)); 
determining delay time data based on the path history data that defines a first esimate (fig. 7, para. 0052, 0066, 0085, regarding calculating the service waiting time information for vehicles around the line of a drive-through business from probe data collected, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle); 
transmitting the delay time data to the second vehicle so that a navigation system of the second vehicle is operable to provide a recommendation about [whether to wait - Claim 8] in the queue wherein the recommendation is based on the first estimate (fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business; para. 0036-0037, 0040 and 0042, regarding vehicle Cs are equipped with DSRC system; Also see Fig. 8A/8B and para. 0067-0069 regarding “navigation device 10” and “show a guidance display” regarding “congestion” and vehicles C and C1 (i.e., first and second vehicles), also regarding displaying congestion data on the map for vehicles for drivers to make a decision to get in drivethrough queue, park or avoid the congested lane(s); note that the term “is operable to provide” is not positively reciting a “providing” step; therefore, for method claim 1 the limitation “so that a navigation system of the second vehicle is operable to provide a recommendation about the queue wherein the recommendation is based on the first estimate” does not further limit the claim; Claims 8 and 14 -not being a method claim- are given weight for this limitation, and regardless, the limitation is addressed above by the reference).

Nagase does not explicitly specify, however, Koiso teaches that describes a first estimate of how many vehicles are behind the first vehicle to receive the roadside service from the drive-through business (Fig. 11 and para. 0074, regarding the number of vehicles in the drive-through business waiting for service wherein there are 2 vehicles listed ahead of 3rd vehicle and 2 vehicles listed behind). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase with these aforementioned teachings from Koiso, in the field of communicating with traffic of vehicles around a drive-through business, with the motivation to increase efficiency of the business, as recited in Koiso (para. 0028).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Koiso in the method and system of Nagase, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as increasing communication efficiency by using the number of vehicles in regards to other vehicles in the queue for a business.

As per claim 4, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the time delay data is transmitted responsive to the first vehicle receiving a request from the second vehicle (fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business).

As per claim 5, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the second vehicle provides a recommendation about whether a driver should stop at the drive-through business based on the delay time data (Fig. 8A-8B and para. 0066-0067, regarding displaying congestion data on the map for vehicles for drivers to make a decision to get in drivethrough queue, park or avoid the congested lane(s))

As per claim 6, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the first vehicle is located in a queue of the drive-through business (para. 0027, regarding wirelessly receiving probe data form vehicle C (i.e., first vehicle); Fig. 1-4, 7 and 9, para. 0028-0032, 0041, 0079, 0081, regarding receiving/collecting plurality of probe data for vehicle C (i.e., first vehicle) by sensors/modules on the vehicle (see fig. 2) and transponders and servers, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle; para. 0036-0037, 0040 and 0042, regarding vehicle C (i.e., first vehicle) is equipped with DSRC system),
and wherein determining the delay time data based on the path history data included in the message further comprises: determining how long the first DSRC-equipped vehicle has been waiting in the queue; determining how far the first DSRC-equipped vehicle has traveled while waiting in the queue; determining how long it would take the second DSRC-equipped vehicle to receive the roadside service from the drive through business based on one or more of (1) how long the first DSRC-equipped vehicle has been waiting in the queue, (2) how far the first DSRC-equipped vehicle has traveled while waiting in the queue, (3) how many vehicles are ahead of the first DSRC-equipped vehicle in the queue and (4) how many vehicles are behind the first DSRC-equipped vehicle in the queue (fig. 7, para. 0052, 0066, 0085, regarding calculating the service waiting time information for vehicles around the line of a drive-through business from probe data collected as the vehicle travels along the drive-through line, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle).
Koiso further teaches estimating how many vehicles are ahead of the first DSRC-equipped vehicle in the queue; estimating how many vehicles are behind the first DSRC-equipped vehicle in the queue (Fig. 11 and para. 0074, regarding the number of vehicles in the drive-through business waiting for service wherein there are 2 vehicles listed ahead of 3rd vehicle and 2 vehicles listed behind). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase with these aforementioned teachings from Koiso, in the field of communicating with traffic of vehicles around a drive-through business, with the motivation to increase efficiency of the business, as recited in Koiso (para. 0028).

As per claim 7, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein: the path history data further describes (1) how long the first vehicle has been waiting in the queue, (2) how far the first vehicle has traveled while waiting in the queue (fig. 7, para. 0052, 0066, 0085, regarding calculating the service waiting time information for vehicles around the line of a drive-through business from probe data collected as the vehicle travels along the drive-through line, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle).
Koiso further teaches (3) a second estimate of how many vehicles are ahead of the first vehicle in the queue (Fig. 11 and para. 0074, regarding the number of vehicles in the drive-through business waiting for service wherein there are 2 vehicles listed ahead of 3rd vehicle and 2 vehicles listed behind). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase with these aforementioned teachings from Koiso, in the field of communicating with traffic of vehicles around a drive-through business, with the motivation to increase efficiency of the business, as recited in Koiso (para. 0028).

As per Claims 8 and 11-13, Claims 8 and 11-13 recite substantially similar limitations as Claims 1 and 5-7, respectively; therefore, Claims 8 and 11-13 are rejected with the same rationale, reasoning, and motivation as provided above for Claims 1 and 5-7, respectively.
	As per Claim 8, Nagase in view of Koiso further teaches an onboard vehicle computer system that includes a non-transitory memory storing computer code that, when executed by the onboard vehicle computer system causes the onboard vehicle computer system to {perform the functions of the invention} (Nagase para. 0027 “the navigation device 10 mounted in the vehicle C”, 0029 “The navigation device 10 is provided with a control unit 11. The control unit 11 includes a CPU 20, a RAM 21, a ROM 22, a vehicle-side interface (I/F) 23, a communication interface (I/F) 24, and an identification data storage unit 25. The RAM 21 is formed from a nonvolatile memory in the present embodiment, and temporarily stores various data, as well as a flag used in the generation of probe data. The control unit 11 structures a traffic condition determination unit, a vehicle behavior determination unit, a traffic information generation unit, and a control unit. In addition, a traffic information processing program is stored in the ROM 22 or a storage unit”)

As per Claims 14 and 17-20, Claims 14 and 17-20 recite substantially similar limitations as Claims 1 and 4-7, respectively; therefore, Claims 14 and 17-20 are rejected with the same rationale, reasoning, and motivation as provided above for Claims 1 and 4-7, respectively.
	As per Claim 14, Nagase in view of Koiso further teaches a computer program product comprising a non-transitory computer-usable medium including a computer-readable program, wherein the computer- readable program when executed by an onboard vehicle computer system causes the onboard vehicle computer system to {perform the functions of the invention} (Nagase para. 0027 “the navigation device 10 mounted in the vehicle C”, 0029 “The navigation device 10 is provided with a control unit 11. The control unit 11 includes a CPU 20, a RAM 21, a ROM 22, a vehicle-side interface (I/F) 23, a communication interface (I/F) 24, and an identification data storage unit 25. The RAM 21 is formed from a nonvolatile memory in the present embodiment, and temporarily stores various data, as well as a flag used in the generation of probe data. The control unit 11 structures a traffic condition determination unit, a vehicle behavior determination unit, a traffic information generation unit, and a control unit. In addition, a traffic information processing program is stored in the ROM 22 or a storage unit”; Also see Koiso para. 0011 and claim 15 for non-transitory computer readable medium).

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2010/0174474) in view of Koiso (US 2012/0109760) in view of Attard et al (CN 104859662 A).
As per claim 2, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the wireless message is a basic safety message (Fig. 8A-8B, para. 0002, 0028, 0067, regarding providing traffic congestion (i.e., safety) data to the vehicles/drivers). 
Nagase in view of Koiso does not teach, however, Attard teaches message that further describes a location of the first vehicle that is based on global positioning data, a heading/trajectory of the first vehicle, and an acceleration of the first vehicle (pages 11-13, regarding v2v communication wherein one vehicle receives including each other’s position, direction, speed (speed difference/acceleration), distance etc.; “As selection or besides, the second vehicle 101 may provide virtual map or the like to the first vehicle 101. For example, the second vehicle 101 may be on the road distance of the first vehicle 101 some distance in, for example, 5 meters, 10 meters, 20 meters and so on. the second vehicle 101 can further detect the second vehicle 101 and the first vehicle 101 between a speed difference (if there is speed difference) and a position difference between the first vehicle 101 relative to the second vehicle 101, such as leads or falls behind the road distance. Then, the second vehicle 101 may be providing the virtual map to first vehicle 101, the data 115 is transmitted to provide a position of the first vehicle 101 and the second vehicle 101 the position basis. Therefore, the first vehicle 101 can be obtained relative to other vehicles 101, lane markings on the road, disorder, etc., even when the first vehicle 101 is incorrect, the data 115 is collected”, “virtual map may use a variety of collected data 115 (such as camera image data, laser radar data, radar data, GPS data, etc.)” and “In addition, the first vehicle v2v communication between 101 and the second vehicle 101 of 112 can be used for 101 it is possible to guide the first vehicle to the second vehicle. For example, route information and/or suggested speed and so on can be provided by first vehicle 101 front surface guiding the second vehicle 101. the second vehicle 101 can guide the first vehicle 101 to a safe parking point, such as at a side of the road, or may direct a first location of the vehicle 101 to the first vehicle 101. That is, the one or more v2v in communication 112 of the second vehicle 101 can provide instructions to the first vehicle 101, such as a speed [i.e., directions to accelerate or decelerate to a certain speed], a certain forward direction such as forward, until the first has been brought to the safe parking vehicle 101. vehicle cooperation between 101 can be named as the second vehicle 101 towing the first vehicle 101”).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase in view of Koiso with these aforementioned teachings from Attard, in the field of vehicle to vehicle communications, with the motivation to safely guide a vehicle with another vehicle for parking, as recited in Attard (pages 12-13).

As per Claims 9 and 15, Claims 9 and 15 recite substantially similar limitations as Claim 2; therefore, Claims 9 and 15 are rejected with the same rationale, reasoning, and motivation as provided above for Claim 2.


Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2010/0174474) in view of Koiso (US 2012/0109760) in view of Guo et al (Chi Guo, Wenfei Guo, Guangyi Cao, Hongbo Dong, “A Lane-Level LBS System for Vehicle Network with High-Precision BDS/GPS Positioning”, Computational Intelligence and Neuroscience, Volume 2015, Article ID 531321).
As per claim 3, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the path history data describes a plurality of different locations of the first DSRC-equipped vehicle with a lane-level degree of precision (para. 0044, 0054-0055, and 0066, regarding determining vehicle position based on lane/line; Fig. 1-4, 7 and 9, para. 0028-0032, 0041, 0079, 0081, regarding receiving/collecting plurality of probe data for vehicle C (i.e., first vehicle) by sensors/modules on the vehicle (see fig. 2) and transponders and servers, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle; para. 0036-0037, 0040 and 0042, regarding vehicle C (i.e., first vehicle) is equipped with DSRC system). Nagase does not explicitly teach locations being accurate to within plus or minus 1.5 meters. Guo teaches vehicle locations that is accurate to within plus or minus 1.5 meters (Page 1, 3, 9, regarding the lane level detection precision being within +-0.5 to +-1.5 meters).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase in view of Koiso with these aforementioned teachings from Guo, in the field of tracking vehicle position, with the motivation of security of road traffic safety and traffic efficiency, as recited in Guo (Introduction).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Guo in the method and system of Nagase in view of Koiso, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as more reliable and accurate data on vehicle positioning and as a result more accurate navigational guidance and traffic monitoring/tracking.

As per Claims 10 and 16, Claims 10 and 16 recite substantially similar limitations as Claim 3; therefore, Claims 10 and 16 are rejected with the same rationale, reasoning, and motivation as provided above for Claim 3.


Response to Arguments
Applicant’s arguments filed on 7/20/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 112:
Rejections under this section have been withdrawn based on applicant’s amendments to the claims.

Arguments on rejections under 35 U.S.C. 101:
Applicants argued that the claimed invention improve the operation of a navigation system. Examiner respectfully disagrees. Provid[ing] a recommendation about a queue merely further defined the abstract idea identified in the rejection section above.  “a navigation system of the .. vehicle” is merely used as a tool to apply instructions of the abstract idea and/or is merely generally linking the use of the abstract idea to a particular technological environment, which does not provide a practical application or significantly more to an abstract idea.
	
Arguments on rejections under 35 U.S.C. 103:
Applicants argued that the references do not teach “"determining delay time data . .. that describes a first estimate of how many vehicles are behind the first vehicle" and that "a navigation system of the second vehicle is operable to provide a recommendation about [a] queue wherein the recommendation is based on the first estimate" wherein the first estimate describes how many vehicles are behind the first vehicle.” Examiner respectfully disagrees.
	Nagase teaches “determining delay time data” at least in fig. 7, para. 0052, 0066, 0085, regarding calculating the service waiting time information for vehicles around the line of a drive-through business from probe data collected, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle; and “a navigation system of the second vehicle is operable to provide a recommendation about [a] queue wherein the recommendation is based on the first estimate” at least in fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business; para. 0036-0037, 0040 and 0042, regarding vehicle Cs are equipped with DSRC system; Also see Fig. 8A/8B and para. 0067-0069 regarding “navigation device 10” and “show a guidance display” regarding “congestion” and vehicles C and C1 (i.e., first and second vehicles), also regarding displaying congestion data on the map for vehicles for drivers to make a decision to get in drivethrough queue, park or avoid the congested lane(s). Nagase does not explicitly specify, however, Koiso teaches that describes a first estimate of how many vehicles are behind the first vehicle to receive the roadside service from the drive-through business (Fig. 11 and para. 0074, regarding the number of vehicles in the drive-through business waiting for service wherein there are 2 vehicles listed ahead of 3rd vehicle and 2 vehicles listed behind). While not relied upon for rejection, Koiso also teaches communicating a wait time via an in car display to the drive-through users in para. 0080.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624